EXHIBIT SEVENTH AMENDMENT TO LEASE THIS Seventh Amendment to Lease (this “Amendment”) is entered into as of December 28, 2007, between NNN100 Cyberonics Drive, LLC, NNN100 Cyberonics Drive1, LLC, NNN100 Cyberonics Drive2, LLC, NNN100 Cyberonics Drive3, LLC, NNN100 Cyberonics Drive4, LLC, NNN100 Cyberonics Drive5, LLC, NNN100 Cyberonics Drive6, LLC, NNN100 Cyberonics Drive7, LLC, NNN100 Cyberonics Drive8, LLC, NNN100 Cyberonics Drive9, LLC, NNN100 Cyberonics Drive10, LLC, NNN100 Cyberonics Drive11, LLC, NNN100 Cyberonics Drive12, LLC, NNN100 Cyberonics Drive13, LLC, NNN100 Cyberonics Drive14, LLC, each one a Delaware limited liability company (“Landlord”), acting by and through Triple Net Properties Realty, Inc. (“Agent for Landlord”), successor-in-interest to and assigneeofSpace Center Operating Associates, L.P., and CYBERONICS, INC., a Delaware corporation (“Tenant”). RECITALS: A.Space Center Operating Associates, L.P. and Tenant entered into a certain Lease Agreement (the “Lease Agreement”) dated effective December 5, 2002, as amended by amendment to lease dated March 3, 2003 (the “First Amendment”) second amendment to lease, dated October 2, 2003(the “Second Amendment “),third amendment to lease dated March 11, 2004 (the “Third Amendment”), fourth amendment to the lease agreement dated March 23, 2005 (the“Fourth Amendment”), fifth amendment to the lease agreement dated May 5, 2005 (the “Fifth Amendment”), sixth amendment to the lease agreement dated as of July 13, 2005 (the “Sixth Amendment”) (the Lease Agreement, as previously amended, and this Amendment are hereinafter collectively referred to as the “Lease”); B.The Premises leased under the Lease comprise a total of 134,147 Rentable Square
